Citation Nr: 1440856	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to June 18, 2002.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to June 18, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972, including service in the Republic of Vietnam from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for PTSD and assigned an evaluation of 30 percent, effective May 31, 2006.  In August 2007, the Detroit, Michigan, RO granted entitlement to a 50 percent rating, effective May 31, 2006.  

When this matter was initially before the Board in February 2011, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD and remanded his TDIU claim.  The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2011 order, granted the parties' joint motion for remand, vacating the Board's February 2011 decision as to the Veteran's PTSD claim and remanding the case for compliance with the terms of the joint motion.

In May 2012, the Board remanded it for additional development.  In an August 2012 rating decision, the Appeals Management Center increased the evaluation for PTSD to 100 percent effective June 18, 2012.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From May 31, 2006, to June 17, 2012, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas; however, the preoponderance of the evidence shows that the disability was not productive of total occupational or social impairment.

CONCLUSION OF LAW

Effective May 31, 2006, the criteria for an initial evaluation in excess of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the claims file contains service treatment records, VA treatment records and the report of a VA examination for PTSD.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) and the Veteran has not reported worsening of the disability since the most recent VA psychiatric examination.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The Veteran is seeking an initial evaluation in excess of 50 percent for PTSD prior to June 18, 2012.

At an October 2006 VA examination the Veteran was fully alert and oriented.  Speech was fluent and goal directed at reduced productivity and rate.  Thought process was logical, critical judgment was intact, insight was fair, and memory was mildly impaired.  The Veteran denied auditory and visual hallucinations.  

On examination mood was dysphoric and affect was depressed.  The Veteran was tearful.  He denied suicidal or homicidal ideation or irritability but reported low energy, lack of motivation, anhedonia, and poor appetite.  Sleep was poor and he had recurrent nightmares related to military service.  The Veteran had been unable to manage intimacy or tolerate emotional closeness.  He had an exaggerated startle response and marked difficulty maintaining attentional focus and concentration.  The examiner assigned the Veteran a GAF score of 52. 

October 2007 VA treatment records indicate that the Veteran seldom left his home and was unable to work or maintain friendships.  He described several past suicide attempts and said he felt depressed and hopeless.

The Veteran had a VA examination in May 2008 at which he reported feeling chronically tense and on guard.  He avoided war movies and news, felt alienated from others, and had a problem with anger.  The Veteran avoided others so they would not "set him off" all of the time.  He had tried to commit suicide in the past.  His daily routine was waking up at noon, watching television and going back to bed.  He had no hobbies and only saw friends sporadically.  The examiner noted that the Veteran was hypervigilant and scanned the office carefully before entering.  The Veteran was slightly disheveled, his mood was depressed, and his affect was congruent and constricted.  Thought process was logical and goal directed, and the Veteran denied current suicidal or homicidal ideation.  There were no auditory or visual hallucinations.  Memory was slightly impaired, and concentration was intact.  The examiner assigned a GAF score of 50.

At December 2010 VA treatment the Veteran appeared to have some problems with attention and short term memory and a depressed affect.  His thinking was goal directed.

The Veteran wrote in a January 2012 statement that during an interview at the VA hospital in Detroit he did not admit that he had tried to commit suicide three times.  He had also not been entirely open at the beginning of his treatment regarding his depressed mood and thoughts of suicide.   

At February 2012 VA treatment the Veteran's wife complained that he had no motivation and that she had to "nag" him to shower.  At September 2011 to February 2012  treatment, the Veteran was alert and attentive and was oriented to person, time and place.  Speech was normal and mood was depressed.  The Veteran had fair to poor self-care and there was no unusual thought content.  He denied suicidal or violent ideation.  Insight was limited and judgment was fair.

After reviewing the evidence of record, the Board concludes that prior to June 18, 2012 the Veteran's PTSD most closely approximates the criteria for a 70 percent schedular rating.  Notably, the evidence shows problems with establishing and maintaining effective relationships, difficulty sleeping, difficulty adjusting to stressful circumstances, and suicidal and homicidal ideation.

The Veteran did not meet the criteria for a 100 percent evaluation prior to June 18, 2012 because the record did not show total occupational and social impairment.  The record does not show that the Veteran had gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to lethargy and motivation problems.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF scores are also consistent with a 70 percent rating.  The Veteran was assigned GAF scores as low as 50 during the appeal period.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). These scores support the examiners' findings of serious occupational and social impairment. Therefore Board finds that the Veteran's GAF scores are consistent with the assigned 70 percent disability rating prior to June 18, 2012.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD, since the symptoms they set forth are not all inclusive, and no exceptional or unusual disability picture is demonstrated.  Furthermore, neither the Veteran nor his representative have alleged that the combined effect of the service-connected PTSD and hepatitis C present an exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the service-connected PTSD, and referral for consideration of an extraschedular rating is not warranted.

Finally, in light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD prior to June 18, 2012, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for PTSD is granted prior to June 18, 2012.


REMAND

The Veteran seeks a TDIU.  October 2006, May 2008 and June 2012 VA examination reports indicate that he has not worked since approximately 1997, which is consistent with the VA outpatient treatment records.  As such, the record shows that he has not worked since he filed his claim in May 2006.  On remand, an opinion must be obtained from a vocational expert as to whether the service-connected disabilities render the Veteran unable to secure of follow a substantial gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit statements from himself, and others who have observed him, describing their impressions of the impact of the service-connected disabilities on his ability to work.

3.  Associate, physically or electronically, VA treatment records from March 2012 to the present.

4.  Afford the Veteran a VA examination, if possible by a vocational specialist, who must opine as to whether it is at least as likely as not that in light of this individual Veteran's education, training and experience, and without regard to the Veteran's age, or impact of any nonservice-connected disabilities, his service-connected disabilities, an in particular, his psychiatric disability, render him unable to secure or follow a substantially gainful occupation prior to June 18, 2012.  

5.  Then adjudicate entitlement to a TDIU prior to June 18, 2012.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


